Citation Nr: 0406231	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  99-18 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
strain.  

2.  Entitlement to service connection for residuals of a 
dislocated/fractured jaw.  

3.  Entitlement to service connection for residuals of a 
right wrist injury.  

4.  Entitlement to service connection for disability of the 
eyes.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
November 1984 and from March 1985 to July 1987.

In May 1996, the veteran was notified of a Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
earlier that month denying his claim for service connection 
for residuals of a neck strain; the RO determined his claim 
was not well grounded.  The RO granted service connection for 
bronchitis, however.

A subsequent RO decision in April 1998 continued to deny the 
claim for service connection for residuals of a neck strain.  
The RO also denied additional claims for service connection 
for residuals of a dislocated/fractured jaw, for residuals of 
a right wrist injury, and for a disability involving the eyes 
(vision).  As well, the RO denied a claim seeking a higher 
rating for the bronchitis.  The veteran appealed the RO's 
decision to the Board of Veterans' Appeals (Board).

But there were only four claims before the Board when it 
remanded the case to the RO in May 2003 for compliance with 
the Veterans Claims Assistance Act (VCAA).  This was because, 
as indicated in the Board's remand, the veteran had withdrawn 
his appeal for a higher rating for his bronchitis.  He also 
did not perfect appeals concerning other claims for service 
connection for a bilateral foot condition and whether new and 
material evidence had been received to reopen a claim for 
service connection for residuals of bug and ant bites.

In sending the case back to the RO on the claims that were 
appealed, the Board pointed out the VCAA had been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).




FINDINGS OF FACT

1.  The veteran was notified of a May 1996 rating decision 
denying his claim for service connection for residuals of a 
neck strain; he also was apprised of his procedural and 
appellate rights, but he did not appeal.  

2.  But some of the additional evidence received since that 
May 1996 rating decision indicates the veteran's current 
cervical spine pathology is of service origin.  

3.  There also is unrefuted, competent medical evidence of 
record indicating the veteran has post-traumatic bilateral 
temporomandibular joint (TMJ) arthralgia as a residual of a 
jaw injury sustained in service.  

4.  As well, the veteran has chronic residuals from a right 
wrist injury sustained in service.  

5.  The veteran's astigmatism, however, is a developmental 
abnormality, and any other chronic disability involving his 
eyes was first manifested after service and is not otherwise 
shown to be related to service or any incident of service.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection 
for residuals of a neck strain is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  But new and material evidence has been received since 
that May 1996 rating decision to reopen this claim and to 
establish the veteran has chronic residuals involving his 
neck (cervical spine) from an injury incurred in service.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2000).  

3.  The post-traumatic bilateral TMJ arthralgia also is a 
residual of an injury incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

4.  The veteran has residuals of a right wrist injury 
incurred in service, too.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).  

5.  The veteran does not have chronic eye disability, 
however, as a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

As previously mentioned, the Board remanded this case to the 
RO in May 2003 for compliance with the VCAA.  Indeed, that 
was the sole purpose of that remand.

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).



38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

On June 10, 2003, in response to the Board's remand 
directive, the RO sent the veteran a letter notifying him of 
the requirements for substantiating his claims and of the 
assistance that VA would provide in obtaining necessary 
evidence.  He also underwent several VA examinations, in 1995 
and 1998, concerning the conditions for which he is claiming 
entitlement to service connection.  38 U.S.C.A. § 5103A(d).

Since the veteran has resided in Germany, there are no VA 
treatment records to be obtained.  However, that 
notwithstanding, there are numerous other private clinical 
records on file concerning his past treatment and 
evaluations.  They were obtained from private physicians in 
Germany and since have been translated into English.  Still 
other medical records are on file pertaining to his award of 
disability benefits by the Social Security Administration 
(SSA); these records were received in January 2002 and, just 
like the others, the ones in German have been translated into 
English.  The more recent statements and correspondence from 
the veteran and his representative do not make reference to 
or otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  Obviously then, 
where no such additional evidence even exists, none need be 
obtained.  

Further, the veteran requested a travel Board hearing in his 
September 1999 Substantive Appeal.  In May 2002 the RO 
informed him, in Germany, that VA could not conduct hearings 
outside of the United States but that he could submit a sworn 
statement to the American Embassy or Consulate, which would 
be forwarded to the RO.  Alternatively, he could submit 
written testimony, along with any other evidence directly to 
the RO, including affidavits or certified statements.  Also, 
if he was planning a trip to the United States, the RO would 
attempt to make arrangements for a hearing at that time.  

The service medical records (SMRs) from the veteran's first 
period of service are on file, but unfortunately those 
concerning his second period of service are not.  The 
National Personnel Records Center (NPRC) reported in October 
1997 that no further SMRs were on file and that the SMRs 
previously had been furnished to another RO.  An April 1998 
rating decision, in summary, notes that these SMRs had been 
furnished to another RO but could no longer be found.  An 
August 28, 1997, RO letter was sent to the veteran requesting 
any SMRs of his second period of service.  He also was 
requested to complete and return authorization forms to 
obtain treatment records for his claimed disabilities.  These 
forms were completed and returned in September 1997, and the 
RO then obtained the private clinical records he cited.

An April 1998 report of contact indicates the veteran did not 
have had any additional SMRs; however, he also stated that 
his missing SMRs "should not" provide any information about 
his eyes, even if they were found.  This is significant 
because the Board is granting all of his claims, except for 
the one concerning his eyes.  So any affect the missing SMRs 
would have on the claims that are being granted is 
inconsequential, and even he admits the missing SMRs, even if 
obtained, would not concern his claim for his eyes.  Also, as 
a means of compensating for his missing SMRs, the veteran has 
submitted an e-mail from a service comrade pertaining to the 
injuries allegedly sustained to the right wrist, jaw, and 
neck while on active duty.

In the recent case of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) it was held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes this decision is incorrect as it 
applies to cases where, as here, the initial RO decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error because, as indicated, the Board is granting 
all of the claims except one.  And the notification and 
development required of the remaining claim already has been 
completed, albeit not in the specified sequence discussed in 
the Pelegrini decision.  So there is no need to further delay 
a decision in this appeal; virtually all of the requested 
benefits can be granted, right now, based on the existing 
medical and other evidence already of record.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The report of the March 1982 service enlistment examination 
reflects that no pertinent abnormality was found and the 
veteran's uncorrected distant visual acuity was 20/20 in each 
eye.  An August 1982 notation on that report reflects that 
his neck was normal.  In an adjunct medical history 
questionnaire it was reported that he had had a 1964 left 
clavicular fracture, a 1972 left scapular fracture, a 1980 
left wrist fracture, and a November 1981 head injury but 
there were no deformities or residuals.  

Associated with the SMRs is a July 1982 statement from a 
private physician, Dr. Bullock, which reflects that the 
veteran was involved in a motor vehicle accident in June 1982 
in which he had a neck and back strain.  When last evaluated 
in July 1982 he had no limitation of motion or function and 
there was no reason he could not join the military.  

On examination in October 1982, in conjunction with 
respiratory complaints, the veteran's neck was supple on 
examination. 

In March 1983 the veteran complained of neck pain.  Later 
that month, he again complained of neck pain and it was noted 
that this had started with a car accident in June 1982.  On 
examination no abnormality was found and the assessment was 
neck pain due to trauma.  A cervical spine X-ray found no 
significant abnormality.  

In April 1983 the veteran injured his left wrist.  In May 
1983 he was seen for irritation of his eyes from dust 
particles.  In March 1984 he was seen for an injury of the 
3rd finger of the right hand but X-rays were negative.  In 
August 1983, in conjunction with respiratory complaints, he 
complained of aching in the neck and upper back.  

In January 1984, again in conjunction with respiratory 
complaints, on examination he had audible popping of the 
cervical spine with rotation.  Subluxation of the cervical 
spine was to be ruled out.  X-rays of the cervical spine 
revealed no significant abnormality.  

In March 1984 the veteran injured one or more fingers of his 
right hand but X-rays were negative.  In April 1984 he was 
seen for a possible snakebite.  The September 1984 
examination for separation revealed no pertinent abnormality 
and his uncorrected distant and near vision were 20/20 in 
each eye.  In October 1984 he was seen for an insect bite. 

In the veteran's October 1995 VA Form 21-526, Application for 
Compensation or Pension, he claimed service connection for 
vision problems of both eyes, which began in 1989, a 
dislocated neck and jaw injury incurred in 1985, a broken 
right wrist incurred in June 1986.  

On VA orthopedic examination in December 1995 the veteran 
reported having fractured his right wrist, dislocating his 
jaw, and straining his neck during service.  X-rays of his 
right wrist and cervical spine were normal.  The diagnosis 
was that there was a normal examination of his right wrist 
and neck.  

On VA ophthalmological examination in December 1995 it was 
noted that the veteran had diminished visual acuity in each 
eye.  The diagnoses were refractive ametropia of astigmatism, 
bilateral syneresis of the vitreous, and bilateral posterior 
subcapsular cataracts worse in the right eye than the left.  

The evidence received since the May 1996 rating decision 
which denied service connection for a neck strain includes 
the following.  

The veteran's private medical records from Germany reflect a 
September 1989 diagnosis of left retinal vasculitis and 
vitritis.  In October 1989 and there were diagnoses of 
retinal vasculitis, left vitreous body infiltration, and no 
indication of general vasculitis.  It was reported that he 
had developed "dark spots" in his left eye six weeks 
earlier.  There had been fogging of his vision in his left 
eye.  Historically, there was no indication of vasculitis.  
On examination he had good spinal mobility.  In summary, his 
pneumonia streptococci infection was to be treated with 
antibiotics.  There was no sign of sarcosis in his chest.  
Another October 1989 clinical record reflects that it was 
only with clinical confirmation that a physician suspected an 
etiological connection to Lyme Borrelia but a December 1989 
clinical notation reflects that there was no verifiable acute 
infection pointing to Borrelia. 

Additionally, private medical records from Germany include a 
September 21, 1990, report from Dr. Freissler which states 
that the veteran was seen in September 1989 for retinal 
vasculitis and that in February 1990 he had had a massive 
attack of Pars planitis in the left eye which had rapidly 
resolved with cortisone shock therapy.  In September 1990 he 
again had hazy vision in his left eye for about 2 weeks.  
Because the veteran had been stationed for a long time in the 
Mojave Desert in southwest California, "one could think of 
an atypical histoplasmosis."

A March 13, 2001, statement from a German physician reflects 
that the veteran had a knot on his right arm which reportedly 
had existed since an insect bite years earlier.  Such 
histiocytomas frequently existed after insect bites or 
folliculitis of the skin but there was no risk of malignancy.  

A March 22, 2001, statement from a German physician reflects 
that the veteran had been treated since October 1998.  He had 
recurring cervical brachialgia and cervical cephalgia.  
Cervical spine X-rays had not been taken because an accident 
with consecutive cervical spine damage was known.  

Also, the veteran's private medical records from Germany 
reflect diagnoses in May 1997 of cystoid maculopathy with 
pseudophagia and with complications of cataract in the right 
eye, and cataract subcapsularis posterior and cystoid 
maculopathy of the left eye.  In July 1997 there were 
diagnoses of retinal vasculitis, cystoid maculopathy, and 
recurrent iridocyclitis of both eyes, as well as pseudophagia 
for a March 1997 cataract extraction with implantation of a 
rear lens in the right eye, and steroid induced cataract 
subcapsularis of the left eye.  

The private medical records from Germany include a July 1997 
Final Doctor's Report, signed by three physicians, which 
reflects a diagnosis of chronic recurrent iridocyclitis in 
both eyes, now retinal vasculitis.  It was noted that 8 years 
earlier he had had an eye infection which had occurred two or 
three times.  Recently, his vision had been reduced.  Similar 
to the episode in October 1989, there was no indication of 
any systemic cause for the retinal vasculitis.  

On official ophthalmological examination, conducted in 
Germany, in January 1998 it was noted that the veteran had no 
history of trauma or family history of eye disease.  For the 
last nine years he had had recurring episodes of 
iridocyclitis, 2 to 3 times yearly, zystoid maculopathia, and 
retinal vasculitis of unknown genesis with no sign of 
autoimmune genesis.  He had had immunosuppressive therapies 
and steroid therapy.  He had had decreased visual acuity 
leading to the loss of his license to drive trucks in 
February 1997.  He had cataract surgery on his right eye in 
March 1997 and had steroid induced cataract in his left eye.  
On slit lamp examination there was no sign an acute relapse 
of iridocyclitis.  The diagnosis was decreased vision and 
myopic astigmatism of both eyes (with cataract removal of the 
right eye and incipient cataract of the left eye) after 
recurring iridocyclitis following zystoid maculopathy of 
unknown genesis, massive vitreous floaters as a result of 
relapsing iridocyclities, and retinal vasculitis of suspected 
autoimmune genesis.  

On official orthopedic examination, conducted in Germany, in 
January 1998 it was reported that in 1985 (while playing 
soccer) the veteran had been kicked in the face, dislocating 
his mandible and after which his jaw had been repositioned 
and he had been on a fluid diet.  He now had varying pain in 
both temporomandibular joints (TMJs).  Reportedly, the same 
injury had caused a neck strain, although X-rays had been 
unremarkable.  A cast had immobilized his right wrist after a 
right wrist fracture in June 1986.  

On examination motion of the veteran's cervical spine was 
decreased by pain and there was paraspinal muscle spasm of 
the cervical spine.  His right wrist was unremarkable in 
appearance and there was no post-traumatic deformity or 
localized tenderness on palpation.  There was painful and 
limited motion of the right wrist.  The TMJs were painful on 
firm palpation, pressure, and motion.  X-rays of his right 
wrist revealed no pathology and TMJ X-rays revealed 
unremarkable bone structure and no evidence of arthritic 
changes.  Cervical spine X-rays revealed hyperextended 
malalignment but regular configuration of the vertebral 
bodies, arches, and processes and no narrowing of the 
intervertebral spaces.  

The diagnose were residuals of a 1985 cervical strain with 
moderate limitation of motion, post-traumatic arthralgia of 
both TMJs since 1985, residual carpal strain of the right 
wrist with moderate limitation of motion.  

Records received in January 2002 from the SSA include 
translations of private German medical records.  A translated 
private German medical record reflects that X-rays in May 
1999 disclosed no abnormality of the veteran's cervical spine 
except for slight spondylosis as well as moderate root 
arthrosis in the right wrist without joint space diminution 
and no sign of arthritis, although there was minimum variance 
of the ulna.  A translated private German medical record 
reflects that in June 1999 a Internist reported diagnoses of 
recurrent inflammations of the iris and ciliary bodies 
(relapsing iridocyclitis), inflammation of the retinal 
vascular regions (retinal vasculitis), degenerative changes 
in the region of the greatest visual power (cystoid 
mauclopathy), opacity of the vitous bodies, astigmatism of 
both eyes.  There was slight wearing of the cervical 
vertebral column without significant loss of function.  X-
rays showed slight to moderate signs of overstraining of the 
cervical spine and right wrist.  

The SSA records include a translated private German medical 
record demonstrating that in April 1999 an ophthalmologist 
reported that the veteran had had inflammation of the iris 
and ciliary bodies since 1989.  He had cataract surgery in 
March 1997 and since then he had had central retinal changes 
of unknown cause and the progression of which was not stopped 
with administration of cortisone.  It was opined that the 
secondary cataract in each eye had developed due to multiple 
cortisone treatments.  

Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Disability that is proximately due to or the result of a 
service-connected disorder also shall be service-connected.  
38 C.F.R. § 3.310(a) (2003).  This includes aggravation of a 
non-service-connected condition by a service-connected 
disorder, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

If a veteran's SMRs are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Reopening the Claim for Service Connection for Residuals of a 
Neck Strain

In May 1996, the RO denied service connection for residuals 
of a neck strain, and the veteran was notified of that 
decision and apprised of his procedural and appellate rights.  
But he did not timely appeal.  The RO denied the claim 
because, although he had reported straining his neck in 1985, 
when he also injured his jaw while playing soccer, there was 
no chronic (i.e., permanent) residual disability shown by the 
evidence then available.

Since the veteran did not timely appeal that May 1996 RO 
decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination is required before the Board has 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if, as in this case, the RO already has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for a neck strain was 
received prior to that cutoff date.  Therefore, the amended 
version of 38 C.F.R. § 3.156(a), providing a new definition 
of new and material evidence, does not apply to the current 
appeal.  

Under the old version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Materiality meant evidence that "tend[ed] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence was new and material, the 
"credibility of the evidence [was] presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence on file in May 1996 included the SMRs of only 
the veteran's first period of service, which revealed that a 
pre-service neck injury had resolved without residual 
disability.  Although he had complaints during his first 
period of service, relative to his neck at times when he had 
respiratory complaints, cervical spine X-rays were negative.  
In sum, he was in sound condition at entrance into his first 
period of service and that presumption was not rebutted.  
Generally see VAOGCPREC 03-2003 (July 16, 2003) (to rebut the 
presumption of soundness under 38 U.S.C. § 1111, VA must show 
by clear and unmistakable evidence both that the disability 
pre-existed service and was not aggravated by service).  

Further, the VA examination in December 1995 had found that 
the veteran's neck was normal, as were X-rays of his cervical 
spine.  So even assuming he had injured his neck in service, 
as alleged, there still was no objective medical indication 
of chronic disability resulting from that trauma.

The additional evidence received since that May 1996 decision 
includes a German medical record suggesting, but not 
definitively stating, that the veteran's then cervical 
brachialgia may have been from a post-service injury.  
However, the official examination in January 1998 found 
painfully decreased cervical spine motion and cervical muscle 
spasm as well as radiological evidence of cervical 
malalignment.  The diagnosis was that the veteran had 
residuals of a 1985 cervical strain, manifested by limitation 
of motion.  Subsequent German medical records continue to 
confirm the presence of chronic cervical spine pathology.  

Because the newly received medical evidence indicates the 
veteran has chronic cervical spine disability, which was not 
shown at the time of the May 1996 RO denial, the evidence is 
new and material and the claim is reopened.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).

It most be noted that the opinion rendered on official 
examination in January 1998 is the only medical opinion on 
file addressing the etiology of the veteran's current 
cervical spine pathology.  And this opinion is favorable to 
the claim since it causally relates the current cervical 
spine pathology to a cervical strain during service in 1985.  
The diagnosis, admittedly, is based on the credibility of the 
veteran's history, which is presumed when determining whether 
his claim should be reopened.  Once beyond this initial 
determination, though, his credibility need not be presumed.  
But nevertheless, here, because his SMRs are not on file and 
because a service comrade otherwise corroborates his history, 
the Board finds that his current cervical spine pathology is 
of service origin after resolving all reasonable doubt in his 
favor.  38 C.F.R. § 3.102.  Thus, service connection is 
warranted for residuals of a neck strain.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service Connection for Residuals of a Dislocated/Fractured 
Jaw

In several statements the veteran has stated that he injured 
his jaw in 1985 while playing soccer.  A March 2001 e-mail 
from a service comrade stated the veteran's jaw was 
dislocated and fractured, but that in treating the injury his 
jaw was not wired shut, rather, he was on a liquid diet for a 
time.  Because of the absence of the SMRs concerning his 
second period of military service, when this injury allegedly 
occurred, and since he has consistently reported the same 
factual scenario, as corroborated by his service comrade, he 
is entitled to resolution of all reasonable doubt in his 
favor on this point.  See Alemany, 9 Vet. App. at 519.  
So the only remaining question is whether he has current 
disability involving his jaw attributable to that injury.  
Although he has stated that he fractured his jaw, 
the official examination in January 1998 found only that he 
now has post-traumatic bilateral TMJ arthralgia since the 
1985 in-service injury.  

Since there is competent probative evidence of a "post-
traumatic" jaw disability, i.e., one stemming from a 
presumed injury, service connection for post-traumatic 
bilateral TMJ arthralgia is warranted.  Hodges v. West, 13 
Vet. App. 287 (2000).



Service Connection for Residuals of a Right Wrist Fracture

The veteran and his service comrade allege that he also 
fractured his right wrist playing softball during his second 
period of service.  So for the same reasons explained above, 
the Board finds this history to be credible, too.  

Here again then, there remains only the question of whether 
the veteran has current disability involving is right wrist 
attributable to that injury in service.  The official 
examination in January 1998 found that he now has chronic 
residuals of a right wrist strain since the in-service 
injury.  So he has met the requirements for service 
connection, meaning his claim must be granted.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Bear in mind, however, that although the veteran maintains he 
fractured his right wrist during service, the more recent X-
rays have shown abnormalities consistent with a strain, not 
fracture.  So service connection is only warranted 
for residuals of a strain.

Service Connection for Disability of the Eyes

Essentially, the veteran has conceded that he had no 
decreased visual acuity or other chronic eye disability 
during either of his two periods of military service.  
Instead, he claims that his ocular symptoms commenced about 
two years following his last period of service.  And he now 
seeks to associate his current ocular pathology or 
pathologies to either some insect bite or pulmonary infection 
during service. 

Although his bronchitis is service connected, there is no 
competent medical evidence of record indicating the veteran 
currently has any eye/ocular disability that was caused or 
aggravated by his bronchitis.  See Allen, 7 Vet. App. at 448.

With regard to his cataracts, the evidence shows this 
condition is due to his 
post-service use of steroids following a post-service episode 
of pars planitis.  That, obviously, had nothing to do with 
his prior service in the military.  And while some of his 
private records have suggested that, at one time, at least 
some of his ocular symptoms might have been due to an 
infection, one private clinical source found there was no 
verifiable infection.  Another speculated that histoplasmosis 
was to be considered and still another indicated that a knot 
on the veteran's arm might be a histiocytoma as a 
dermatological complication of an insect bite.  Yet, no 
private physician has opined that any of the veteran's 
current ocular pathology is due to any event during military 
service, including any infection or insect bite.  
As a layman, the veteran cannot establish this medical nexus 
to service himself.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Astigmatism is a developmental disorder and, as such, cannot 
be service connected in the absence of "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  See also 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).  There is no evidence of this in this 
particular case.

In fact, no specific auto-immune or systemic cause has been 
found for the veteran's ocular disabilities.  And while some 
are of unknown origin/etiology, none have been causally 
linked to his service in the military, which his the 
dispositive issue.  So the preponderance of the evidence is 
against his claim, meaning it must be denied.  38 C.F.R. 
§ 3.102.




ORDER

The petition to reopen the claim for service connection for 
residuals of a neck strain is granted, as is service 
connection for residuals of a neck strain.

The claim for service connection for post-traumatic bilateral 
TMJ arthralgia, as a residual of a jaw injury, is granted.

The claim for service connection for residuals of a right 
wrist strain is granted.  

The claim for service connection for disability of the eyes 
is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



